FERGUSON, Judge.
We agree with the first and second districts1 that Florida’s so-called “civil death” *470statute, section 944.292, Florida Statutes (1985), to the extent that it deprives a person convicted of a crime of bringing or defending a civil action in the courts of this state until his civil rights are restored, is unconstitutional.
The motion to dismiss the appeal of appellant Robert Sabin is denied.

. McCuiston v. Wanicka, 483 So.2d 489 (Fla. 2d DCA 1986); Lloyd v. Farkash, 476 So.2d 305 (Fla. 1st DCA 1985).